DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1-4, 7, 10-11, 13-17 have been amended.
Claims 5-6, 8-9, 18 and 19 have been cancelled.
Claims 20-24 have been added.
Claims 1-4, 7, 10-17 and 20-24 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Reasons for Allowance
Claims 1-4, 7, 10-17 and 20-24 are allowed. The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-4, 7 and 10-17.
Applicant has made amendments to the claims that are sufficient to overcome the 35 USC 101 rejections. The claims are no longer directed to a judicial exception. The additional elements when considered in combination verify the proof of purchase in an unconventional manner by the particular use of the mobile device (i.e. receiving, at a computer server, a product data element of a product  from a mobile device; requesting, from a global positioning system (GPS) receiver implemented in the mobile device, contextual information of the mobile device; in response to the requesting, receiving, from the GPS receiver implemented in the mobile device, the contextual information, the contextual information comprising encoded GPS location data and an error factor, of the mobile device… determining whether a location of the mobile device matches a location stored in the database in order to determine whether or not the mobile device is in a store; in response to determining that the product data element is contained within the list of valid product data elements and that the location data of the mobile device does not match the location stored in the database, generating a record corresponding to a valid proof of purchase; in response to determining that the location data of the mobile device matches the location stored in the database, performing the steps of: sending a message to the purchaser requesting to obtain a transaction data element for determining whether the product has effectively been purchased, receiving, in response to the message, the transaction data element, accessing a database containing criteria for a valid transaction, determining whether the transaction data element matches the criteria for a valid transaction, and generating a record corresponding to a valid proof of purchase when the transaction data element matches the criteria of a valid transaction). The utilization of the mobile device to transmit and verify the validity of a proof of purchase as claimed eliminates the conventional intervention means of a third party. 
The present invention is directed to a verifying validity of a proof of purchase, generating a record corresponding to the validity and preventing fraud. Each independent claim identifies the uniquely distinct features: 
“determining whether a location of the mobile device matches a location stored in the database in order to determine whether or not the mobile device is in a store; in response to determining that the product data element is contained within the list of valid product data elements and that the location data of the mobile device does not match the location stored in the database, generating a record corresponding to a valid proof of purchase” and “in response to determining that the proof of purchase of the product has been claimed more than once: determining that personal information was provided and stored in the database, wherein the personal information comprises an identifier associated with the purchaser and one or more of a copy of a valid identification of the purchaser or valid bank account details of the purchaser, sending a message to the purchaser requesting to obtain at least one further product data element and/or a transaction data element, receiving, in response to the message, the further product data element and/or the transaction data element, accessing a database containing criteria for a valid transaction and a list of valid product data elements, determining whether the further product data element matches the list of valid product data elements or whether the transaction data element matches criteria of a valid transaction, and generating a record corresponding to a valid proof of purchase when the further product data element matches the list of valid product data elements or if the transaction data element matches the criteria of a valid transaction;  in response to determining that the proof of purchase was claimed more than once and in response to determining that the personal information of the purchaser has been provided: increasing the purchaser level of trust by a second value which is proportional to a count of personal information items provided by the purchaser, determining a default level of trust based on a type of the product and a price of the product, wherein the default level of trust is proportional to the type of the product and the price of the product and wherein a high price product is less likely to be granted a valid proof of purchase, and determining whether the purchaser level of trust exceeds the default level of trust; and in response to determining that the purchaser level of trust exceeds the default level of trust: lowering the purchaser level of trust by a default amount; generating and storing on a computer readable medium a record indicating that the proof of purchase is valid but was presented more than once; based on the record, generating an electronic proof of purchase and transmitting the electronic proof of purchase to the mobile device.” 
The closest prior art:
Langdon et al (2012/0010930 A1) discloses, the user may then point the camera of his mobile device towards the receipt, resulting in an image of the receipt appearing on the display screen of the mobile device. The mobile device may transmit ascertained information, or the image itself to the program server ([0092]). The position sensor may be used to ascertain the location of the mobile device at the time of a transaction. If the location of the mobile device matches the known location of a merchant with which the transaction is reported, then the transaction may be deemed valid ([0064]).The program server may take steps to verify that the transaction actually took place, that the transaction was actually for the products or services reported, that the transaction was actually between the user and the merchant reported ([0108], [0115]).
 Ha et al (US 2012/0226579 A1 discloses, the campaign manager verifies that ta redemption request is not a duplicate request by checking the retailer's account for this unique identifier. After validating that the redemption request is authorized by the retailer, and not a repeat of a previously granted redemption request, the campaign manager notifies the client that the redemption process for the offered virtual goods is underway ([0047]).
Aonuma et al (US 2011/0063108 A1) discloses an authentication unit that compares the read receipt information with the receipt information stored in the captured image storage unit, and determines the authenticity of the read receipt ([0024]). A pattern storage unit that stores as fraudulence patterns behavior patterns ([0029]).
 Santa Ana (US 2008/0082408 A1) discloses participant's information submission history (quality and quantity of submitted information), account status and rating associated with various categories, and affiliation and employment, e.g., to adjust the degree of scrutiny, or to disqualify the submitted information ([0037]).
The closest prior art do not disclose or suggest the combination of the distinct features. Nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Galinos (US 2011/0015984 A1) discloses implementing a promotional reward program whereby a consumer can transmit a proof of purchase through a mobile device and instantly be provided with a reward.
Desai et al CA 2962648 A1 discloses an electronic transaction authentication system which can verify the validity of the redemption, the user and domain of the transaction.
J. Woo, A. Bhargav-Spantzel, A. C. Squicciarini and E. Bertino, "Verification of Receipts from M-commerce Transactions on NFC Cellular Phones," 2008 10th IEEE Conference on E-Commerce Technology and the Fifth IEEE Conference on Enterprise Computing, E-Commerce and E-Services, Arlington, VA, USA, 2008, pp. 36-43, doi: 10.1109/CECandEEE.2008.130 which discloses receipt verification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629    

/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629